United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 97-4344
                                 ___________

Robert B. DePugh,                        *
                                         *
              Appellant,                 *
                                         *
       v.                                *
                                         *
John Lightfoot, Deputy Sheriff, Carroll *
County, Missouri in his official and     * Appeal from the United States
personal capacity; Terry Endicott,       * District Court for the
Deputy Sheriff, Carroll County,          * Western District of Missouri.
Missouri in his official and personal    *
capacity; Willis Swearingin, former      *      [UNPUBLISHED]
Sheriff, Carroll County, Missouri in     *
his official and personal capacity,      *
                                         *
              Appellees.                 *
                                    ___________

                        Submitted: July 1, 1998
                            Filed: July 6, 1998
                                ___________

Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________

PER CURIAM.
       Robert B. DePugh appeals the District Court&s1 adverse grant of summary
judgment in his civil rights action and the denial of his motion for return of property.
After a careful review of the record and the parties& submissions on appeal, we affirm.

       DePugh brought this action against Carroll County, Missouri, deputy sheriffs
John Lightfoot and Terry Endicott, and former sheriff Willis Swearingin, alleging they
violated his civil rights by seizing, and later searching, his briefcase. DePugh alleged
numerous claims under the First, Fourth, Fifth, and Fourteenth Amendments, as well as
claims under two federal statutes and a claim for conspiracy. The District Court granted
appellees summary judgment and denied DePugh&s motion for return of property.

       After de novo review, we affirm the grant of summary judgment to Endicott and
Lightfoot because DePugh did not show Endicott and Lightfoot did anything other than
observe Swearingin open and search the briefcase at the police station. See Creamer
v. Porter, 754 F.2d 1311, 1316 (5th Cir. 1985) (where officer did not personally seize
items or help in their removal from premises he was properly dismissed from 42 U.S.C.
§ 1983 suit because he was only “bystander”). With regard to Swearingin, we agree
with appellees that either the issues underlying DePugh&s claims were litigated in prior
lawsuits or the claims should have been litigated in prior lawsuits against Swearingin.
See Tyus v. Schoemehl, 93 F.3d 449, 453 (8th Cir. 1996) (elements of collateral
estoppel), cert. denied, 117 S. Ct. 1427 (1997); Lane v. Peterson, 899 F.2d 737, 742
(8th Cir.) (listing elements of res judicata), cert. denied, 498 U.S. 823 (1990); Poe v.
John Deere Co., 695 F.2d 1103, 1105-06 (8th Cir. 1982) (explaining principles of res
judicata; noting that final judgment on merits precludes relitigation of claim on any
ground which could have been raised in prior action). DePugh&s conspiracy claim was
also properly dismissed. See Duvall v. Sharp, 905 F.2d 1188, 1189 (8th Cir. 1990)



      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                          -2-
(per curiam) (§ 1983 conspiracy allegation must plead specific facts suggesting mutual
understanding among conspirators). We also believe that the District Court did not err
in denying DePugh&s motion to reconsider.
       Finally, we conclude that the District Court did not err in denying DePugh&s
motion for return of property.

      Accordingly, the judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-